Exhibit 10.45

 

SUB LEASE AGREEMENT

 

This Lease Agreement is executed as of the 1st day of July, 2007 , between
Kessler Industries, Inc., (“Landlord” or “Lessor”) and UFP Technologies, Inc.
(“Tenant” or “Lessee”).

 

Whereas, Landlord has executed a lease dated 1 January, 1996  leasing all of the
land and buildings know as 8600 Gateway East or the Kessler Industrial Plaza
further described below in premises from the owners Calvin K. Kessler and
Geraldine J. Kessler (“Owners”) ;and

 

Whereas, Tenant desires to lease space and Landlord is willing to lease the same
to Tenant upon certain terms and conditions ; and

 

Now, therefore, the parties hereto agree as follows:

 

1.             Premises.  Landlord hereby leases to Tenant those certain
premises described as follows:

 

A portion of land and building, consisting of approximately 40,000 square feet, 
municipally numbered 8600 Gateway East, El Paso, Texas, and the fenced lot
located to the east of 8600 Gateway East, bounded by Gateway East to the north
and Kessler Drive to the west, collectively referred to as Kessler Industrial
Plaza, (the “Leased Premises”).  The property is further described in the
attached diagram (Exhibit “A” ).  All of the above property being in the City of
El Paso, El Paso County, Texas, is referred to herein as the “Leased Premises”.

 

2.             Term, Rental and Option.

 

2.1           Term.  This lease is for thirty six (36) on July 1, 2007 and
ending on June 30,2010, unless sooner terminated or extended as set out
hereafter.

 

2.1.a        Early Termination.  The Tenant may terminate this lease at any
point in time with 120 days written notice to the Landlord on the following
provisions. At the time of the written notice, the Tenant can not be in default
as

 

1

--------------------------------------------------------------------------------


 

defined below. Liquidated damages as described in Exhibit “B” and Exhibit “D”
will be due Landlord on early termination.

 

2.2           Rental.   The tenant shall pay to the landlord monthly rent during
the three lease years of the term, without offset (except as noted below),
deduction or demand, payable in advance on or before the first day of each and
every calendar month the gross sum of $12,500.00 (Twelve Thousand, Five Hundred
and 00/100 dollars).

 

2.2.a        Payment Late Charges   If any amount due under this lease is not
received by the landlord by the fifth day of the month after the due date
thereof, Tenant shall pay to the Landlord an additional amount equal to 5% of
the amounts due.  If the amounts are not received by the landlord by the 15th
day following the first due date, the late charge will be calculated as above
except that the rate will be 10%. The payment of penalty, and nothing in this
paragraph should be construed as to give the Tenant a grace period in which to
pay rent.

 

2.2.b        No  Offset. Tenant agrees that the obligation to pay rent is an
independent covenant of Tenant, and Tenant waives any right of offset or other
claim against property of Landlord.

 

2.3           Options.  So long as Lessee is not then in default, Lessor grant
to lessee an option to renew the Lease for two additional five years in terms
and conditions including rental as described below. Tenant is to provide Lessor
with written notice of his desire to exercise the option to renew, which notice
must be delivered by Tenant to Lessor no later than 5 months (150 days) prior to
the end of the then existing term..

 

Rental for the first option period shall be calculated as by taking the then
existing monthly rental and multiplying it by 1.075. The resulting rent will be
the rent for the entire first option period.

 

Rental for the second option period shall be increased to an amount equal to the
product obtained by multiplying the Monthly rent in effect just prior to the
option date by a fraction, the numerator of which shall be the Consumer Price
Index for the second month preceding the option date ( for example, if the
option date is July 1, 2015, then August 1, 2015) and the denominator of which
shall be the Consumer Price Index for the same month of the prior option
date(for

 

2

--------------------------------------------------------------------------------


 

example if the first option date July 1, 2010, June 1, 2010) which fraction is
hereinafter referred to as the “CPI fraction”.  This is commonly referred to as
a 100% CPI increase.  In no event shall the monthly rental for the second option
period exceed 110% of monthly rental during the first option period.  CPI is the
same as defined in Paragraph 2.2, above.

 

3.             Use of Leased Premises.  Tenant agrees that during any term
hereof, the Premises will be used and occupied solely for a general
manufacturing and warehousing facility, in the usual and customary manner of
similar business in the El Paso area.  Tenant shall comply with all law,
ordinances, rules and regulations of all governmental and municipal agencies
having jurisdiction over the Premises.  Tenant will not use, occupy or permit
the use or occupancy of the Premises for an unlawful, disreputable or extra
hazardous purpose, or maintain or permit the maintenance of any public or
private nuisance, or keep any substance or carry on or permit any operation
which might emit offensive odors or cause hazardous conditions to exist on or
about the Premises or use any apparatus which might make undue noise or create
vibrations in or about the Premises.  Tenant will not allow smoking in any of
the production areas of the premises.

 

4.             Alteration and Removals.  No alterations may be made without the
prior written consent of Landlord.  Unless otherwise agreed, all fixtures
permanently attached to the building shall be deemed to have attached to the
land and become the property of Landlord and shall not be removed without the
prior written consent of the Landlord.  Tenant shall promptly pay all
contractors and materialmen and avoid any liens, and should any such lien be
filed, Tenant shall bond against or discharge the same within 10 days after
written request by Landlord.  All alterations shall conform to all applicable
laws and regulations.  If Tenant is not in default, Tenant may remove its
personal property at the termination of the term, plus any fixtures for which
consent to remove has been obtained; provided that Landlord must first be
satisfied that such removal will not damage the Premises, or, if some damage
will occur, that Tenant at its expense will repair the same to the satisfaction
of Landlord.

 

5.             Maintenance and Repair.  Except as described in Exhibit “C”,
attached, the Tenant accepts the Premises in its present condition as a date
hereof.  It is Landlord’s

 

3

--------------------------------------------------------------------------------


 

responsibility to maintain and repair the foundation, roof, permanent
structures, exterior walls (except doors and glass) and utility lines to their
exterior point of entry; provided, however, that Landlord shall not be
responsible for maintenance necessitated by the acts of Tenant, its agents or
invitees.  It is Tenant’s responsibility to maintain and keep in good repair the
interior of the Premises, including fixtures, windows, doors, utilities, and all
other repairs made necessary by Tenant’s failure to so maintain; provided,
however, Tenant shall not be responsible for maintenance necessitated by the
negligence or intentional wrongful acts of Landlord or its agents.  Tenant must
deliver the Premises to Landlord upon termination in as good condition as when
leased, reasonable wear and tear excepted.

 

If Tenant neglects to so maintain the Premises, Landlord shall have the right,
at Landlord’s option (but this clause shall not obligate Landlord so to do or
relieve Tenant from any obligation hereunder),after notice to Tenant at the
Premises, to act as deemed necessary by Landlord to maintain and repair the
Premises without liability for loss or damage to Tenant’s property, and charge
the reasonable cost thereof  to Tenant, which sum shall be promptly paid as
additional rent.  If Tenant determines in good faith that Landlord has neglected
to maintain and repair, Tenant may elect as its sole remedy to notify Landlord
in writing in detail of the necessary repairs, the estimated cost thereof and
the intent of Tenant to complete the same.  If Landlord (1) fails to give
adequate assurance of commencement within 30 days after receipt of
notice,(2) fails to respond, or (3) fails to question in good faith the
necessity of all or a part thereof, Tenant may (if not otherwise in default)
complete such repairs and deduct the reasonable cost thereof on a prorated basis
from each rental installment as it becomes due.

 

6.             Casualty to Premises.  In the event of substantial damage (as
hereinafter defined) to the Premises from fire or other cause, either party may
terminate this Lease by giving written notice to the other within 30 day after
the occurrence of such substantial damage.  “Substantial damage” shall mean
damage to or destruction of the improvements leased to such extent that it will
reasonably cost in excess of 40% of the then current replacement cost of all
improvements leased to repair or rebuild such improvement (to the extent only
that such improvements were demised on this date by Landlord) to substantially
their condition as they existed prior to such substantial damage.

 

4

--------------------------------------------------------------------------------


 

If the improvements are materially damaged or destroyed (as hereafter defined)
from a cause which is not covered by insurance then maintained with respect
thereto and which could not at such time be insured against under standard fire
and extended coverage insurance policies available from companies licensed to do
business in Texas, then, in such event, at Landlord’s option, this Lease may be
terminated effective as of the date of such damage or destruction;  provided
that notice of termination under this paragraph must be given by Landlord to
Tenant 30 days after such occurrence.  “Materially damaged or destroyed” shall
mean damage or destruction to the improvements leased to such extent that it
will reasonably cost in excess of 40% of the then current replacement cost of
all improvements leased to repair or rebuild such improvements to substantially
their condition as they existed prior to such damage or destruction.

 

Except as above provided, this Lease shall continue in effect in the event of
casualty to Premises, and Landlord shall, subject to any unavoidable delay,
repair or rebuild the same (to the extent only that such improvements are
demised on this date by Landlord), to substantially the condition in which same
were immediately prior to the occurrence of such damage or destruction, at
Landlord’s cost and expense; provided, however, that in no event shall
Landlord’s obligation to repair or rebuild extend beyond the expenditure of a
sum equal to the total of all insurance proceeds actually received by Landlord
from fire and extended coverage insurance policies maintained with respect to
the Premises.  Should Landlord repair or rebuild, then Tenant shall, at its sole
cost and expense, replace or repair all signs, fixtures, equipment, display
cases and other equipment installed by Tenant, so as to continue or resume
operation of Tenant’s business in the Premises.

 

Tenant agrees during any period of reconstruction or repair that Tenant will
continue the operation of its business in the Premises to the extent reasonably
practicable.  Until completion hereunder, fixed rent payable by Tenant shall be
reduced proportionately during any period in which there is substantial
interference with the operation of its business.

 

7.             Landlord’s Non-Liability.  Tenant agrees to use and occupy the
Premises at its own risk and hereby releases, to the full extent permitted by
law, Landlord and Landlord’s agents, servants, contractors, and employees, from
all claims and demands of every kind resulting from any accident, damage

 

5

--------------------------------------------------------------------------------


 

or injury occurring therein or thereon.  Landlord shall not be liable to Tenant
or to Tenant’s employees, patrons or visitors for any damage to persons or
property caused by any act, omission or neglect of Tenant, its agents or
employees.  Landlord shall not be responsible or liable for any loss or damage
to any property or person on the Premises occasioned by theft, fire, water, acts
of God, strike, court or administrative order, or any other matter beyond
Landlord’s control.

 

8.             Indemnification of Landlord.  Tenant agrees to indemnify and save
harmless Landlord from and against all claims of whatever nature arising from
any act, omission or negligence of Tenant, or Tenant’s contractors, licenses,
invitees, agents, servants or employees, or arising from any accident, injury or
damage, whatsoever, caused to any person, or to the property of any person
occurring during the term hereof in or about the Premises, where such accident,
damage or injury results or is claimed to have resulted from any act or omission
on the part of Tenant or Tenant’s contractors, agents, servants, or employees. 
This indemnity and hold harmless agreement shall include, without limitation,
indemnity against all costs, expenses, attorney’s fees and liabilities incurred
on or in connection with any such claim or proceedings brought thereon, and the
investigation and defense thereof.

 

9.             Condemnation.  If the whole or any part of the Premises shall be
taken by any public authority under the power of eminent domain, then the terms
of this Lease shall cease in the part so taken from the date the possession of
that part shall be acquired for any public purpose, and the rent shall be paid
up to that day. If a portion of the Leased Premises is so taken as to destroy
the usefulness of the Premises for the purpose for which the Premises were
leased, then from that day, the Tenant shall have the right either to terminate
this Lease or to continue in the possession of the remainder of the same under
the terms herein provided, in which latter event the rental shall be reduced in
proportion to the area of the Premises taken.  All damage awarded for such
taking shall belong to the Landlord except that the Landlord shall not be
entitled to any portion of the award made to the Tenant for loss of its business
or removal of its stock and fixtures.

 

10.           Insurance.  Landlord at its expense shall insure the premises
against loss or damage by fire and other casualty as deemed best by Landlord. 
Tenant shall not do anything which willing way tend to increase insurance rates,

 

6

--------------------------------------------------------------------------------


 

and Tenant shall pay as additional rental any increase in premiums caused by
Tenant’s actions.

 

Tenant shall it its own expense, during the term of this Lease, keep Tenant’s
merchandise, trade fixtures, furnishings, equipment, and personal property on
the Leased Premises insured against loss or damage by fire, windstorm hail,
explosion, riot, riot attending strike, civil commotion, aircraft, vehicles and
smoke for 90% of the replacement value and Tenant shall be responsible for
obtaining adequate plate glass insurance.

 

Tenant shall obtain at its expense a comprehensive public liability policy with
coverage for bodily injury, property damage liability and personal injury, in a
amount equal to but not less than $1,000,000.00 for any one occurrence and
$2,000,000.00 in aggregate.  An endorsement showing Landlord as additional
insurance shall be attached to the insurance policy and shown on the certificate
of insurance.  Such policies and all certificates of insurance shall
specifically recognize the contractual provisions of this Lease to include the
“waiver of subrogation” and “hold harmless” by endorsement and written
statement.

 

Landlord agrees to use its best efforts to obtain an endorsement waiving any
right of subrogation against Tenant on insurance which Landlord carries on any
claim that Landlord may have against Tenant.

 

Tenant shall purchase and maintain, during the terms of the Lease approved
statutory Worker’s Compensation Insurance to include coverage for all active
owners or to obtain an agreed upon substitute where the employees would be
covered for their occupational (on the job) injuries.

 

Tenant shall provide the Landlord with a certificate of insurance promising
notification to Landlord of cancellation on material or material change to said
policy or policies at least fifteen days prior to the effective date.  All such
insurance required to be maintained by the Tenant shall be carried with one or
more responsible insurance companies duly authorized to transact business in
Texas and shall be subject to review by Landlord or Landlord’s agent upon
demand.

 

Landlord and Tenant and all parties claiming under them mutually release and
discharge each other form all claims and liabilities arising from or caused by
any casualty or hazard covered or required hereunder to the covered in whole or
in

 

7

--------------------------------------------------------------------------------


 

part by insurance on the Leased Premises or in connection with property on or
activities conducted on the Leased Premises and waive any right of subrogation
which might otherwise exist in or accrue to any person on account thereof,
provided that such release shall not operate in any case where the affect is to
invalidate or increase the cost of such insurance coverage.

 

11.           Taxes and Utilities.  Landlord shall pay all real property taxes
and assessments and Tenant shall pay any and all taxes on its personal property
before delinquency.

 

Tenant shall similarly pay before delinquency for electricity and gas either on
its own meter or to the landlord(without markup) on separate meters installed at
the cost of the landlord.

 

12.           Events of Default.  It shall be an event of default by Tenant
hereunder if (a)Tenant shall fail to pay rent or other sums agreed to be paid by
Tenant or Landlord as herein required; or (b) Tenant shall fail to observe or
perform any of its obligations hereunder; or (c) at any time during the term of
this Lease (I) the Tenant (Tenant’s assignee or sublessee; any such person being
referred to in this article as the “tenant”)who is then the holder of this Lease
shall file in any court a petition or the issuance of an order for relief under
any section or chapter of the Bankruptcy Code of 1978, as amended, or under an
similar laws or statutes of the United States of or any state thereof, or for
the appointment of a receiver or trustee of all or a portion of such tenant’s
property, or (ii)an involuntary petition of the kind referred to in the
preceding subdivision (I) of this subsection shall be filed against such Tenant,
and such petition shall not be acted or withdrawn within sixty days after the
date of filing thereof, or (iii) the Tenant shall make a general assignment for
benefit of creditors, or (iv) such tenant shall be adjudicated a bankrupt, or
(v) a receiver shall be appointed for the property of such tenant by the order
of a court or competent jurisdiction (except where such receiver shall be
appointed in an involuntary proceeding, if he shall be withdrawn within sixty
days from the date of this appointment).

 

Landlord and Tenant acknowledge and agree that this is a Lease for
nonresidential real property, and in the event that an order for relief is
entered against Tenant under Federal bankruptcy law, the parties agree that
“adequate assurance of future performance” as that term is defined in

 

8

--------------------------------------------------------------------------------


 

Section 365 of the Bankruptcy Reform Act of 1978, as amended, shall required
(i)an immediate cash deposit to Landlord equal to six months payment of monthly
rent; or (ii) the granting of a first lien on the property of Tenant to secure
an amount equal to six months payment of rent  Said cash or lien under shall not
affect in any way the continuing requirements of Tenant under this Lease
including payment of rent and performance of all obligations hereunder.  Said
adequate assurance of future performance shall be and remain the property of
Landlord until termination of this Lease.

 

13.           Landlord’s Remedies.  Upon the occurrence of an event of default
enumerated in subsection (a) or (b) of Paragraph 12 above, should such default
remain uncured after ten days written notice of default to Tenant in the case of
an event of default enumerated in subsection (a) or after thirty days written
notice of default to Tenant in the case of an event of default enumerated in
subsection (b), Landlord may at once thereafter or at any time subsequent during
the existence of such breach or default, enter into and upon the Leased Premises
or any part thereof and repossess the same, expelling and removing therefrom all
persons and property (which property may be removed and stored at the cost, and
for the account of Tenant), using such force as may be necessary, and either
(I) breach, or (ii) without terminating this Lease, relet the leased premises or
any part thereof upon such terms and conditions as possession of the Leased
Premises or the making of alterations and/or improvements thereto or the
reletting thereof shall be construed as an election on the part of Landlord to
terminate this Lease unless written notice of such intention is given to
Tenant.  If Landlord shall proceed in accordance with the last mentioned
alternative (ii), should the net amount received from reletting the Premises
during any month or part thereof be less than the rent due and owing from Tenant
during such month or part thereof under the terms of this Lease, Tenant shall
pay such deficiency immediately upon calculation thereof and demand therefore by
Landlord.

 

Upon the occurrence of an event of default enumerated in subsection (c) of
Paragraph 12 above, Landlord may, if Landlord so elects, at any time thereafter
terminate the Lease and the term hereof, upon giving to Tenant ten days’ notice
in writing of Landlord’s intention so to do and this lease and the term hereof
shall expire and come to an end on the date fixed in such notice as if said date
were the date originally fixed in this Lease for the expiration hereof.

 

9

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, and event of default (except the failure to pay
the rent or any other amount due hereunder), the curing of which shall actually
require more than thirty days because of any cause beyond Tenant’s control,
shall be deemed cured by Tenant if Tenant shall have commenced to cure said
default within the thirty day period and shall thereafter have successfully
prosecuted the curation of said default with due diligence.

 

14.           Non-waiver.  Any waiver by Landlord hereunder, express or implied,
or any breach of any term, covenant or condition hereof, shall not be deemed a
waiver of such term, condition or covenant for any subsequent breach of the
same, or of any other term, covenant or condition hereof.  Acceptance of rent by
the Landlord from the Tenant or any assignee, subtenant or other successor in
interest of Tenant shall never be construed as a waiver of any breach of any
term, condition or covenant of this lease.

 

15.           Insolvency.  If any insolvency proceedings of any kind are started
by or against Tenant, no rights hereunder, at Landlord’s option, shall accrue to
any custodian, receiver or trustee in bankruptcy, assignee, receiver or officer
of a court, or any individual representing the Tenant or the creditors, and in
the event of any of the above contingencies, Landlord, at Landlord’s option, may
cancel this Lease and terminate the contract as of the date of the happening of
such contingency.

 

16.           Hold-over Tenant.  In the event Tenant shall hold over after the
expiration of any term hereunder, such holding over shall be a forcible detainer
without consent or shall be construed to be a month to month tenancy at a
monthly rental of double the amount of the rental under Lease per month, at
Landlord’s option.

 

17.           Assignment.  Tenant shall have the no right to assign or sublet
the Premises in whole or in part during the Lease term without the prior written
consent of Landlord.   Written consent of the Landlord will not be unreasonably
withheld.  Any merger, consolidation or transfer of corporate shares of tenant,
if tenant is a corporation, so as to result in a change in the present voting
control of the Tenant by the person or persons owning the majority of said
corporation shares in the date of this Lease shall constitute an assignment and
be subject to the conditions of this paragraph.  Landlord shall have the right
to assign or transfer, in whole or in part, Landlord’s interest herein and

 

10

--------------------------------------------------------------------------------


 

in the Premises subject to this Lease, to any party, and Tenant shall recognize
and respect the same.

 

This lease is and shall always be subject to any mortgages which are now validly
existing on the Premises or which shall at any time hereafter be placed on the
Premises by Landlord, and Tenant agrees to execute and deliver any instrument
deemed necessary to effect the subordination of this Lease to any such
mortgage.  Notwithstanding the foregoing, so long as Tenant is not in default in
the payment of rent provided hereunder, no action under or pursuant to any
mortgagee shall adversely affect this Lease or the rights of Tenant to continue
in possession of the Premises, subject to the terms of this Lease.

 

19.           Inspection.  Landlord shall at all times during reasonable
business hours have the right to enter on the Premises for the purpose of
inspecting and observing the same and to make repairs.

 

20.           Quiet Enjoyment & Non-Disturbance.  Landlord and Owners covenants
that Tenant, paying the rents and observing and keeping all of the covenants of
this Lease on his part to be kept and performed, shall lawfully, peaceably and
quietly occupy and enjoy said Premises without any objection or molestation by
Landlord or any other person.

 

21.           Amendments.  This lease contains the entire agreement between the
parties hereto and no provision hereof may be changed unless the parties hereto
agree to the same in writing.

 

22.           Additional Documents.  The parties hereto will execute and deliver
such additional documents as may be reasonably necessary to further the intent
hereof, including but not limited to memorandum of Lease for recording purposes,
estoppe, certificates and financing statements.

 

23.           Notices.  All notices to be given hereunder by either party shall
be in writing and shall be mailed to the other party as the address indicated
with the signatures below, certified, return receipt requested.

 

24.           Attorney’s Fees.  Should either party employ an attorney to
preserve, protect or enforce its rights under this Lease, or with respect to the
Premises, in any court proceedings (administrative or otherwise), because of the
filing of court or other proceedings by the other party

 

11

--------------------------------------------------------------------------------


 

hereto or by third parties, or because of the failure of the other party to
comply fully with the terms hereof, then the party who obtains a order
preserving, protecting or enforcing its rights hereunder (including an order for
termination, rejection or assumption of the Lease, or for adequate assurance, in
any bankruptcy proceedings involving a part or its successors and assigns) shall
be entitled to recover reasonable attorney’s expenses, and damages incurred, an
any equitable relief to which it may be entitled.

 

25.           Binding Effect.  This Lease shall be binding upon and inure to the
benefit of the parties hereto, and their respective heirs, personal
representatives, successors and assigns.  This Lease is performable in El Paso
County, Texas and shall be construed in accordance with the laws of the State of
Texas.

 

26.          Other Agreements.  The Landlord and Tenant agree as follows:

 

Security:  Landlord maintains the entire premises under 24 hour security. 
Tenant shall provide to the Landlord and the Security Company a typewritten list
of all persons and vehicles that are to be admitted to the premises during other
than normal business hours.  Any changes in this authorization (additions or
deletions) must be submitted to the guards in writing, in advance.  The list
must also designate who is authorized to change the authorizations and provide
copies of their signatures. An after hours contact number must also be provided
to the Security Company.

 

All employees of Tenant accessing the facility on foot or by vehicle through the
manned guard gates must have a standard photo id that is to be presented to the
guard.  A copy of the format will be provided by the Tenant to the Guard.  The
human resources department of the Landlord will badge the  employees of the
Tenant with a standard yellow contractor/tenant badge at no cost for each of the
Tenant’s employees.  Replacement badges are billed at $10.00 each.  The Tenant
is free to have badges done somewhere else, but they must be standard and three
examples (one for each gate, and one for human resources) must be provided to
the Landlord.

 

Parking:  Employees shall park along (inside) the fence on Gateway East and in
front of the leased area. There is limited parking available in front of the

 

12

--------------------------------------------------------------------------------


 

offices of the leased premises and Landlord will put up signs allocating no less
than four (4) parking spaces in front of the offices of the leased premises for
employees and guests.

 

Additional Space:  The Landlord and Tenant agree that if the Tenant requires
additional space for his business, the landlord will make every reasonable
effort to accommodate the Tenant’s needs with additional adjacent space under
the same terms and conditions of this lease at a rental rate to be mutually
agreed.

 

Exhibit “C”:          Exhibit “C”, attached hereto consists of a list of
specific points and commitments of the Landlord and the Tenant.  It is hereby
specifically made a part of this lease.  If any part of Exhibit “C” is in
conflict with the terms and provisions of this Lease then it is specifically
agreed that Exhibit “C” shall prevail.

 

27.          Whole Agreement.              The Landlord and Tenant agree that
this lease represents the whole agreement between the parties and that there are
no verbal agreements or understandings that exist as they relate to the leased
premises.

 

28.          Service Addresses:             All notifications to either party
required or necessitated under this agreement are to be made to:

 

Landlord:

 

Calvin K. Kessler, President

Kessler Industries, Inc.

P.O. Box 17549

El Paso, Tx. 79917

 

Or By Federal Express at:

 

Calvin K. Kessler, President

Kessler Industries, Inc.

8600 Gateway East

El Paso, Texas 79907

 

13

--------------------------------------------------------------------------------


 

Tenant:

George Metcalfe

UFP Technologies, Inc

2175 Partin Settlement Road

Kissimmee, Florida 34744

 

Or By Federal Express at the same address

 

 

Property Owners:

 

LANDLORD:

 

 

 

 

 

 

 

 

 

Calvin K. Kessler

 

 

 

 

Geraldine J. Kessler,

 

 

Secretary/Treasurer

 

 

 

 

 

 

 

 

Kessler Industries, Inc.

 

 

8600 Gateway East

Geraldine J. Kessler

 

El Paso, Texas 79907

 

 

 

 

TENANT:

 

 

 

 

 

 UFP Technologies, Inc.

 

 

 

 

 

By:

 /s/ Ronald J. Lataille

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

Exhibit “A” - Description of Property

 

15

--------------------------------------------------------------------------------


 

Exhibit “B” - Intentionally Left Blank

 

16

--------------------------------------------------------------------------------


 

Exhibit “C” - Repairs and Maintenance to Be Provided by Kessler and Other
Agreements

 

Landlord will assist the Tenant in moving from its present location to the
Leased Premises. This will include, but not be limited to moving equipment,
setting up equipment, and moving and setting inventory and racks.  Landlord has
personnel available who are qualified and capable of performing these services.

 

Landlord will make the electrical drops at the location of the equipment as
specified by the Tenant.  The Landlord will not connect the equipment or be
responsible for the connections.  The tenant will be responsible for contracting
for the actual connections.

 

The costs of moving the phone and computer lines will be the responsibility of
the Tenant.

 

It is specifically agreed that the Tenant will provide sufficient supervisory
personnel to direct the Kessler employees and will provide a floor plan of where
each piece of equipment, rack and the inventory are to be placed.

 

If Tenant desires a monthly invoice for rent, Landlord will provide it at the
local address, or will fax it to the location designated by the Tenant.  If
Tenant does not desire an invoice, then none will be sent, but in any case, the
due dates of the rent are unchanged.

 

Exterior Signage.  Landlord reserves the right to approve all signs and placards
placed on the exterior of the building by any Tenant.  Any exterior signage must
be approved in writing prior to its installation.

 

Security Deposit.  The Landlord does not require a security deposit.

 

17

--------------------------------------------------------------------------------